DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 11/02/2020 in which claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
 
Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morozov et al. US 20110238637 A1 (hereinafter referred to as .

As per claim 1, Morozov teaches:
A method for reconciling data sets from different data sources (Morozov, Abstract and paragraph [0020] – Reconciliation technique for datasets), 
said method comprising:
Morozov doesn’t go into detail about incomplete datasets, however, Anderson teaches:
comparing said data sets using static data from the data sets to identify an incomplete dataset from the data sets (Anderson, [0113] – When an address from one dataset is incomplete or inaccurate, there may be multiple records in the second dataset for which it is a candidate match, wherein this is interpreted as identifying an incomplete dataset),
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Morozov’s invention in view of Anderson in order to take into account incomplete datasets; this is a simple substitution of field that isn’t matching and a null field and is also obvious to try because datasets can either contain data inside the fields, or no data.  There would be a reasonable expectation of success because an incomplete or null field in a dataset wouldn’t match just a like a field that had data in it, but didn’t match.  Therefore, the outcome would be the same in these two scenarios (Anderson, paragraph [0113]).
the uncertainty factor comprising a percentage of matching data fields of the data sets (Morozov, [0011] and [0020] – A statistical rule may be used to assist with identification of objects.  [0037] and [0038] – A new rule Identification Probability Threshold (IPT) may be set to a predefined configurable value);
performing a dynamic data matching when said uncertainty factor exceeds a predefined uncertainty threshold value, wherein said dynamic data matching comprises the following:
Although Morozov teaches identification rules for matching data, Morozov doesn’t explicitly mention certainty or confidence as a score or about dynamic communications being communications transmissions, however, Mansour teaches:
determining an uncertainty factor whether to reconcile said data sets based on an incomplete dataset from data sets (Mansour, [0016] – If the confidence or level of certainty of authentication is low, the authenticating service provider can trigger re-authentication of that user by asking the user more questions);
comparing dynamic communication data comprising data values indicative of a data communications transmission of the data sets (Mansour, [0014] – An authentication process may be enhanced by establishing and verifying an identification of the user's device that originates from intrinsic characteristics of the device's hardware, such as clock skew, and from other user-dependent characteristics, such as network latency);
determining a certainty factor based on said comparison of said dynamic communication data (Mansour, [0008] – Increased confidence results from authentication using the user device signatures, user identity determined from user ; and
reconciling one or more threshold data sets whose certainty factor exceeds a predefined certainty threshold value (Mansour, [0031] – If the signature that is generated by virtue of that subsequently sampled clock drift matches the user identity of that particular user (e.g., the service provider 106 has already sampled, stored, and mapped that particular drift for that particular user) then the authenticator's confidence in the user identification is increased and the authentication process can go forward).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Morozov’s invention in view of Mansour in order to match dynamic communications transmission data as well as use threshold data; this is advantageous because it provides multiple ways to authenticate data, and providing a secondary way to match data is a known technique which would yield predictable results (Mansour, paragraph [0031]).

As per claim 2, Morozov as modified teaches:
The method according to claim 1, wherein each of said data sets relates to an object to be managed by a systems management tool (Morozov, [0002] – Relates generally to the field of management of information technology (IT) services.  Paragraph [0003] – Enterprise systems management).

As per claim 3, Morozov as modified teaches:
The method according to claim 1, wherein said static data comprise at least one out of the group comprising a device name, an operating system name, an IP address, a NAT name (Morozov, [0031] – IP addresses of two computer system instances must be equal, wherein the IP address is equivalent to static data).

As per claim 4, Morozov as modified teaches:
The method according to claim 1, wherein said dynamic communication data comprise at least one out of the group comprising a number of network hops, an average ping time, and entries in a traceroute table (Mansour, [0040] – Network latency is equivalent to ping).

As per claim 5, Morozov as modified teaches:
The method according to claim 1, wherein two data sets are only then reconciled if said data sets are received within a predefined time interval (Morozov, [0025] – Executing reconciliation requests that can be triggered to run at various times, e.g., each time a new resource or CI is created in a provider data partition 130, at specified intervals based on scheduling criteria, or on demand).

As per claim 6, Morozov as modified teaches:
The method according to claim 1, wherein the threshold data sets originate from different systems management tools (Morozov, [0021] – A particular dataset may represent production data, obsolete data, a future data state, or data provided by different discovery applications, wherein different discovery applications are equivalent .

As per claim 7, Morozov as modified teaches:
The method according to claim 1, wherein said threshold value is dependent on a type of object said data set is related to (Morozov, [0025] – The parameters of the reconciliation request may serve in some manner to limit the number or types of configuration objects that are considered by the reconciliation process).

Claims 9-15 are directed to a system performing steps recited in claims 1-7 with substantially the same limitations.  Therefore, the rejections made to claims 1-7 are applied to claims 9-15.

Claims 17-20 are directed to a computer program product performing steps recited in claims 1-4 with substantially the same limitations.  Therefore, the rejection made to claims 1-4 are applied to claims 17-20.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morozov in view of Anderson in view of Mansour and further in view of Chew et al. US 20130085902 A1 (hereinafter referred to as “Chew”).

As per claim 8, Morozov as modified teaches:
The method according to claim 1, wherein said uncertainty factor is a function of a number of matching data fields in said static data of said data sets , and 
Morozov doesn’t go into detail about only reconciling data based on an undercut of an uncertainty threshold, however, Chew teaches:
wherein said reconciliation is only performed if the predefined uncertainty threshold value is undercut (Chew, [0030] – If the measure of correlation exceeds the critical value at a pre-defined confidence threshold (which can be set and/or varied by the user), then the candidate pair is ruled in (that is, the pair of transactions is reconciled), otherwise it is ruled out, wherein a confidence value exceeding a threshold is equivalent to a value being beneath an uncertainty value, which is what an undercut is according to paragraph [0033] of the application’s specification).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Morozov’s invention as modified in view of Chew in order to reconcile data only if a value is within a threshold; this is advantageous because it allows the user to set which values are reconciled.  Using thresholds is also a well-known technique which has been used in other similar devices as well (Chew, [0030]).

.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maor et al. US 20170017899 A1 teaches a matching requirement which includes a percentage of a first set of values to match as second data set in paragraph [0008].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 29, 2021
/MATTHEW J ELLIS/Examiner, Art Unit 2152